DETAILED ACTION
	This action is responsive to the following communications: the Application filed January 08, 2021, and Information Disclosure Statement filed on January 08, 2021.
	Claims 1-14 are pending. Claims 1, 8 and 14 are independent.

Information Disclosure Statement
	Acknowledged is made of Application’s Information Disclosure Statement (IDS) Form PTO-1449 filed on January 08, 2021. This IDS has been considered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 8, 11-12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung (2011/0241769) in view of Park (US 2017/0344041).


	Regarding independent claim 1, Jung discloses an internal voltage generation circuit (300, figure 5, also see para. [0035]) comprising: a voltage comparison circuit (310, figure 5) configured to generate a control voltage by comparing a reference voltage (VREFC, figure 5, see para.[0035] with a feedback voltage (VHALFCORE, figure 5, para.[0035]) which is fed back to the voltage comparison circuit (310, figure 5);
a drivability control circuit (334, figure 5) configured to control a voltage level of the control voltage (330 in figure 5 controls a voltage level of the control voltage) based on an enable signal (WEN, figure 5, para. [0035] discloses: The control signal WEN is a signal derived from a write enable signal BWENB in figure 3) which is activated during an active operation (para.[0035] discloses: the write enable signal BWENB is characterized, for example, such that it has a logic low when it is said to be activated), in order to control drivability of the voltage driving circuit (PULL-UP DRIVING UNIT, figure 5).
	However, Jung is silent with respect to a voltage driving circuit configured to generate an internal voltage based on the control voltage, the internal voltage being used to generate the feedback voltage;
	Park discloses a voltage driving circuit (140, figure 1) configured to generate an internal voltage based on the control voltage (Feedback Control Circuit, figure 1), the internal voltage being used to generate the feedback voltage (see ABTRACT discloses: The voltage generation circuit is configured to generate the internal voltage based on the feedback voltage).
	Since Jung and Park are both from the same field of endeavor, the purpose disclosed by Park would have been recognized in the pertinent art of Jung.
	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teaching of Park to teaching of Jung for purpose of using driving circuit to generate the internal voltage.

	Regarding claim 2, the combination of Jung and Park disclose the limitation of claim 1.
	 Jung further disclose wherein the drivability control circuit (330, figure 5) charges a node (node is next to 334 in figure 6), from which the control voltage is outputted (VCORE, figure 6), to a set voltage level based on the enable signal (WEN, figure 5, para.[0035] discloses: the write enable signal BWENB (in figure 3) is characterized, for example, such that it has a logic low level when it is said be activated, and it has a logic high level when it is said to be deactivated

	Regarding claim 3, the combination of Jung and Park disclose the limitation of claim1.
	Jung further discloses wherein the voltage comparison circuit (310, figure 5) comprises: a comparison circuit configured to compare the reference voltage (VREFC, figure 5) with the feedback voltage (VHALFCORE, figure 5, also see para.[0035]); and a current mirroring circuit (see figure 6, also see para.[0036] discloses: the comparison unit 310 in figure 6 is implemented with a current mirror differential amplifier) configured to generate the control voltage (VCORE, figure 6 below) through a current mirroring (current mirroring, figure 6 below) operation according to an output signal (output signal, figure 6 below) of the comparison circuit (310, figure 6 below).


    PNG
    media_image1.png
    709
    658
    media_image1.png
    Greyscale


	Regarding claim 4, Jung discloses the limitation of claim 1.
	Jung further discloses wherein the drivability control circuit (330, figure 5) discharges an output terminal of the voltage comparison circuit (between 310 and 320) based on the enable signal (see para.[0035] discloses: the write enable signal BWENB (in figure 3) is characterized, for example, such that it has a logic low level when it is said be activated, and it has a logic high level when it is said to be deactivated. When enable signal is deactivate, meaning the circuit 330 in figure 5 discharges an output terminal of COMPARISON UNIT).

	Regarding claim 5, the combination of Jung and Park disclose the limitation of claim 1.
	Jung further disclose wherein the drivability control circuit comprises (334, figure 5): a switching circuit (P3, figure 6) configured to perform a switching operation based on the enable signal (WEN, figure 6); and a loading circuit (332, figure 6) configured to reflect a resistance value in the switching circuit (see para.[0038] discloses: The division section 332 and the auxiliary resistor element R1 may be implement with any elements which can adjust the resistance).


	Regarding independent claim 14, Jung discloses semiconductor memory apparatus comprising: a memory cell array configured to store data (see paragraphs [0004] and [0016]); and an internal voltage generation circuit including: a voltage comparison circuit configured to generate a control voltage by comparing a reference voltage with a feedback voltage; 
a voltage driving circuit configured to generate an internal voltage based on the control voltage and provide the internal voltage to the memory cell array, the internal voltage (see rejection of claim 1); and
 a drivability control circuit (330, figure 3) configured to adjust a voltage level of the control voltage to control drivability of the voltage driving circuit (see ABTRACT, para.[0024], para.[0035]  based on at least one of process, voltage (see para.[0055])., temperature (PVT) skew and values in the data.

	Regarding claim 8, Jung discloses a semiconductor memory apparatus comprising: a voltage comparison circuit configured to generate a control voltage by comparing a reference voltage with a feedback voltage which is feed back to the voltage comparison circuit; a voltage driving circuit configured to generate an internal voltage based on the control voltage, the internal voltage being used to generate the feedback voltage; a drivability control circuit configured to control a voltage level of the control voltage based on an enable signal which is activated during an active operation, in order to control drivability of the voltage driving circuit (see rejection of claim 1). 
and a loading control circuit (332, figure 6) configured to adjust a resistance value reflected into the drivability control circuit (see para.[0038] discloses: The division section 332 and the auxiliary resistor element R1 may be implement with any elements which can adjust the resistance)  based on data information inputted to or outputted from a memory cell array circuit which is driven by the internal voltage (see para.[0004] discloses: see below
    PNG
    media_image2.png
    66
    1011
    media_image2.png
    Greyscale


Regarding claim 11, Jung and Park disclose the limitation of claim 8.
	Jung further disclose wherein the drivability control circuit (334, figure 5) charges a node (Node is next to R1 in figure 6), from which the control voltage (334, 5 and 6) is outputted, to a set voltage level (see para.[0038]) based on the enable signal (WEN, figures 5 and 6).

	Regarding claim 12, Jung and Park disclose the limitation of claim 8.
	Jung further discloses a switching circuit configured to perform a switching operation based on the enable signal; and a loading circuit configured to reflect a resistance value in the switching circuit (see rejection of claim 5).

	
	Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung (2011/0241769) in view of Park (US 2017/0344041) and further in view of Venditti et al. (US 9,071,293).

	Regarding claim 6, the combination of Jung and Park disclose the limitation of claim 5.
	Jung further disclose a control circuit (334, figure 5) configured to adjust a resistance value reflected (The division section 332 and the auxiliary resistor element R1 may be implement with any elements which can adjust the resistance) in the drivability control circuit (330, figure 5) based on a control signal (signal is between 332 and 334, figure 5).
	However, Jung is silent with respect to a skew control circuit.
	Venditti et al. disclose a skew control circuit (see figure 6 and col.9, ll.31).
	Since Jung and Venditti et al. are both from the same field of endeavor, the purpose disclosed by Venditti et al. would have been recognized in the pertinent art of Jung.
	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teaching of Venditti et al. to teaching of Jung for purpose of using a skew control circuit to adjust a resistance value.

	Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung (2011/0241769) in view of Park (US 2017/0344041) and further in view of Venditti et al. (US 9,071,293) and further in view of JUNG (US 2018/0181511).

	Regarding claim 7, the combination of Jung and Venditti et al. disclose the limitation of claim 6.
	However, the combination of Jung and Venditti are silent with respect to wherein the loading circuit comprises a plurality of resistors having different resistance values, wherein each of the plurality of resistors is selectively enabled based on the skew control signal.
	JUNG ‘511 discloses wherein the loading circuit comprises a plurality of resistors (RL, figure 5, also see para.[0024]) having different resistance values (see para.[0034]), wherein each of the plurality of resistors is selectively enabled (ODTEN, figure 5) based on the control signal (SCLK<0:5>, also see para.[0029]).
(see reject of claim 6)
	Since Jung, JUNG ‘551 and Venditti et al. are from the same field of endeavor, the purpose disclosed by JUNG ‘551. would have been recognized in the pertinent art of Jung.
	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teaching of JUNG ‘551 to teaching of Jung and Venditti et al.  for purpose of using a enable signal to select a value of resistance.

	Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung (2011/0241769) in view of Park (US 2017/0344041) and further in view of  Mohr et al (US 2020/0243155).

	Regarding claim 9, the combination of Jung and Park disclose the limitation of claim 8.
	However ,the combination of Jung and Park are silent to respect a data counting circuit configured to generate the data information by counting data values of data inputted to or outputted from the memory cell array circuit.
	Mohr et al. disclose a data counting circuit (Counter Circuit, figure 1) configured to generate the data information by counting data values of data inputted (see para.[0014], para.[0016]) to or outputted from the memory cell array circuit.
	Since Jung, Park and Mohr et al. from the same field of endeavor, the purpose disclosed by Mohr et al. would have been recognized in the pertinent art of Jung and Park.
.


	Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung (2011/0241769) in view of Park (US 2017/0344041) and further in view of  JUNG (US 2018/0181511).

	Regarding claim 13, Jung disclose the limitation of claim 12.
	However, Jung is silent with respect to wherein the loading circuit comprises a plurality of resistors having different resistance values, wherein the loading control circuit selectively enables (see rejection of claim 7 above) one or more resistors of the plurality of resistors based on the data information (see paragraphs [0024], [0025] and 0026]).



Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Regarding claim 10, the prior art made of record and considered pertinent to the applicant’s disclosure does not teach the claim limitation of data counting circuit configured to generate the data information by counting the number of times that the value of previous data stored in the memory cell array circuit is different from the value of current data inputted to the memory cell array in combination with the other limitations thereof as is recited in the claim. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D DINH whose telephone number is (571)270-5375. The examiner can normally be reached Monday to Friday 8:00am 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MINH D DINH/Examiner, Art Unit 2827                                                                                                                                                                                                        

/HUAN HOANG/Primary Examiner, Art Unit 2827